[Cite as In re B.G., 2021-Ohio-4250.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY



IN RE:
                                                             CASE NO. 5-21-13
       B.G., JR.,

ALLEGED DEPENDENT CHILD
                                                             OPINION
[R.H. - APPELLANT]


IN RE:
                                                             CASE NO. 5-21-17
       B.G., JR.,

ALLEGED DEPENDENT CHILD
                                                             OPINION
[B.G., SR. - APPELLANT]


                Appeal from Hancock County Common Pleas Court
                                Juvenile Division
                            Trial Court No. 20203003

                                        Judgments Affirmed

                           Date of Decision: December 6, 2021



APPEARANCES:

        Angela M. Elliot for Appellant, R.H.

        Linda Gabriele for Appellant, B.G., Sr.

        Justin Kahle for Appellee
Case Nos. 5-21-13 and 5-21-17


WILLAMOWSKI, P.J.

       {¶1} Mother-Appellant     R.H.    (“R.H.”)   and    Father-Appellant     B.G.

(“B.G.Sr.”) appeal the judgment of the Juvenile Division of the Hancock County

Court of Common Pleas, alleging that the trial court erred (1) in deciding to grant

permanent custody to the Child Protective Services Unit of Hancock County Job

and Family Services (“CPSU”); and (2) in finding that the CPSU made reasonable

efforts to accommodate the appellants’ intellectual disabilities by diligent case

planning. For the reasons set forth below, the judgments of the trial court are

affirmed.

                          Facts and Procedural History

       {¶2} B.G. (“B.G.Jr.”) is the child of B.G.Sr. and R.H. Doc. 1. B.G.Jr. was

born prematurely in December of 2019. Doc. 1. At that time, B.G.Sr. had a “violent

outburst * * * toward medical staff and security * * * had to remove him from the

unit where [B.G.Jr.] * * * is located.” Doc. 1. Further, R.H. and B.G.Sr. were

“unable to care for B.G.Jr. or demonstrate that they [were] * * * able to understand

how to care for [B.G.Jr.] * * * and follow through with his care.” Doc. 1. Tr. 43-

44. R.H. and B.G.Sr. were also, at that time, without a home. Doc. 1. Tr. 43.

       {¶3} The CPSU requested an ex parte order from the trial court, alleging that

R.H. and B.G.Sr. were “developmentally delayed”; currently homeless; and unable

to give proper care to B.G.Jr. Doc. 1. On January 13, 2020, the trial court granted

the requested ex parte order. Doc. 1. On January 13, 2020, the CPSU filed a

                                        -2-
Case Nos. 5-21-13 and 5-21-17


complaint that alleged B.G.Jr. was a dependent child. Doc. 2. On January 14, 2020,

the trial court issued an order that determined that B.G.Jr. “be placed in the

Emergency Temporary Custody of [the] CPSU.” (Emphasis removed.) Doc. 8.

        {¶4} On February 27, 2020, the trial court found that B.G.Jr. was a dependent

child. Doc. 23. On March 12, 2020, the trial court held a dispositional hearing and

determined that the CPSU should retain temporary custody of B.G.Jr. Doc. 26. On

December 21, 2020, the CPSU filed a motion for permanent custody. Doc. 32. On

April 12, 2021, the trial court held a hearing on this motion. Tr. 1. On April 26,

2021, the trial court granted the CPSU’s motion for permanent custody. Doc. 59.

        {¶5} R.H. filed her notice of appeal on April 27, 2021.1 Doc. 63. On appeal,

she raises the following two assignments of error:

                             R.H.’s First Assignment of Error

        The trial court’s decision to grant permanent custody to the
        agency is against the manifest weight of the evidence as the
        appellee did not prove by clear and convincing evidence that the
        minor child should not be reunited with the mother.

                            R.H.’s Second Assignment of Error

        The trial court committed prejudicial error in finding that the
        Hancock County Children Services Board made reasonable
        efforts and diligent case planning to accommodate mother’s
        intellectual disabilities.




1
 This case was erroneously processed as two separate appeals. For this reason, there are two judgment
entries and two case numbers, even though these appeals are based on one child, one judgment entry, and
one record.

                                                 -3-
Case Nos. 5-21-13 and 5-21-17


On May 3, 2021, B.G.Sr. filed his notice of appeal. Doc. 71. On appeal, he raises

the following two assignments of error:

                      B.G.Sr.’s First Assignment of Error

      The trial court’s decision to grant permanent custody to the
      agency is against the manifest weight of the evidence as the
      appellee did not prove by clear and convincing evidence that the
      minor child should not be reunited with his father.

                     B.G.Sr.’s Second Assignment of Error

      The trial court committed prejudicial error in finding that the
      Hancock County Children Services Board made reasonable
      efforts and diligent case planning to accommodate father’s
      intellectual disabilities.

Because R.H. and B.G.Sr.’s first assignments of error contain virtually the same

arguments, we will address them in one analysis. For the same reason, we will

address R.H. and B.G.Sr.’s second assignments of error together.

                  R.H. and B.G.Sr.’s First Assignments of Error

      {¶6} R.H. and B.G.Sr. argue that the trial court’s decision to grant permanent

custody to the CPSU was against the manifest weight of the evidence.

                                  Legal Standard

      {¶7} “The right to raise one’s child is a basic and essential right.” In re C.C.,

3d Dist. Marion No. 9-20-06, 2020-Ohio-5138, ¶ 14. However, this “right[] may be

terminated under appropriate circumstances and when the trial court has met all due

process requirements.” Id. “When considering a motion for permanent custody of



                                          -4-
Case Nos. 5-21-13 and 5-21-17


a child, the trial court must comply with the statutory requirements set forth in R.C.

2151.414.” In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 13.

       {¶8} “R.C. 2151.414(B)(1) establishes a two-part test for courts to apply

when determining whether to grant a motion for permanent custody: (1) the trial

court must find that one of the circumstances in R.C. 2151.414(B)(1)(a)-(e) applies,

and (2) the trial court must find that permanent custody is in the best interest of the

child.” In re Y.W., 3d Dist. Allen No. 1-16-60, 2017-Ohio-4218, ¶ 10. R.C.

2151.414(B)(1) reads, in its relevant part, as follows:

       (B)(1) * * * [T]he court may grant permanent custody of a child
       to a movant if the court determines at the hearing held pursuant
       to division (A) of this section, by clear and convincing evidence,
       that it is in the best interest of the child to grant permanent
       custody of the child to the agency that filed the motion for
       permanent custody and that any of the following apply:

       (a) * * * [T]he child cannot be placed with either of the child’s
       parents within a reasonable time or should not be placed with the
       child’s parents.

R.C. 2151.414(B)(1)(a). To determine if a child can or cannot be placed with either

of the child’s parents within a reasonable time, the trial court must evaluate the case

under the factors set forth in R.C. 2151.414(E). In re A.F., 3d Dist. Marion No. 9-

11-27, 2012-Ohio-1137, ¶ 54.

       If one or more of the factors enumerated in R.C. 2151.414(E) is
       found to be present by clear and convincing evidence, the trial
       court shall find that the child cannot be placed with the parents
       within a reasonable period of time or should not be placed with
       the parents.


                                         -5-
Case Nos. 5-21-13 and 5-21-17


Id. R.C. 2151.414(E) includes the following factors that are relevant to this case:

       (1) Following the placement of the child outside the child’s home
       and notwithstanding reasonable case planning and diligent efforts
       by the agency to assist the parents to remedy the problems that
       initially caused the child to be placed outside the home, the parent
       has failed continuously and repeatedly to substantially remedy
       the conditions causing the child to be placed outside the child’s
       home. In determining whether the parents have substantially
       remedied those conditions, the court shall consider parental
       utilization of medical, psychiatric, psychological, and other social
       and rehabilitative services and material resources that were made
       available to the parents for the purpose of changing parental
       conduct to allow them to resume and maintain parental duties.

       (2) Chronic mental illness, chronic emotional illness, intellectual
       disability, physical disability, or chemical dependency of the
       parent that is so severe that it makes the parent unable to provide
       an adequate permanent home for the child at the present time
       and, as anticipated, within one year after the court holds the
       hearing pursuant to division (A) of this section or for the purposes
       of division (A)(4) of section 2151.353 of the Revised Code;

       ***

       (4) The parent has demonstrated a lack of commitment toward
       the child by failing to regularly support, visit, or communicate
       with the child when able to do so, or by other actions showing an
       unwillingness to provide an adequate permanent home for the
       child;

R.C. 2151.414(E). “‘If the trial court determines that any provision enumerated in

R.C. 2151.414(B)(1) applies,’ it must proceed to the second prong of the test * * *.”

In re K.M.S., 3d Dist. Marion Nos. 9-15-37, 9-15-38, and 9-15-39, 2017-Ohio-142,

¶ 23, quoting In re A.F., supra, at ¶ 55.




                                            -6-
Case Nos. 5-21-13 and 5-21-17


       {¶9} To determine whether a grant of permanent custody is in the child’s best

interests, the trial court must consider the factors in R.C. 2151.414(D)(1), which

includes the following factors that are relevant to this case:

       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (c) The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or
       more months of a consecutive twenty-two-month period, or the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month period
       and, as described in division (D)(1) of section 2151.413 of the
       Revised Code, the child was previously in the temporary custody
       of an equivalent agency in another state;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant
       of permanent custody to the agency;

      ***
R.C. 2151.414(D)(1). “R.C. 2151.414(D)(1) does not require a juvenile court to

expressly discuss each of the best-interest factors in R.C. 2151.414(D)(1)(a) through

(e). Consideration is all the statute requires.” In re A.M., --- Ohio St.3d ---, 2020-

Ohio-5102, --- N.E.3d ---, ¶ 31.




                                          -7-
Case Nos. 5-21-13 and 5-21-17


       {¶10} “If the trial court makes the statutorily required determinations, a

reviewing court will not reverse a trial court’s decision unless it is not supported by

clear and convincing evidence.” In re E.B., 3d Dist. Hancock Nos. 5-21-09 and 5-

21-10, 2021-Ohio-3641, ¶ 17.

       Clear and convincing evidence is more than a preponderance of
       the evidence but not as much evidence as required to establish
       guilt beyond a reasonable doubt as in a criminal case; rather, it is
       evidence which provides the trier of fact with a firm belief or
       conviction as to the facts sought to be established.

In re A.T., 3d Dist. Crawford Nos. 3-19-13, 3-19-14, and 3-19-15, 2020-Ohio-2781,

¶ 23, quoting In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15 and 16-12-16, 2013-

Ohio-4317, ¶ 42. Further,

       When an appellate court reviews whether a trial court’s
       permanent custody decision is against the manifest weight of the
       evidence, the court ‘weighs the evidence and all reasonable
       inferences, considers the credibility of witnesses and determines
       whether in resolving conflicts in the evidence, the [finder of fact]
       clearly lost its way and created such a manifest miscarriage of
       justice that the [judgment] must be reversed and a new trial
       ordered.’

In re Dn.R., 3d Dist. Shelby No. 17-20-06, 2020-Ohio-6794, ¶ 16, quoting Eastley

v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 20, quoting

Tewarson v. Simon, 141 Ohio App.3d 103, 115, 750 N.E.2d 176 (9th Dist. 2001).

                                   Legal Analysis

       {¶11} The trial court found that three of the factors listed in R.C.

2151.414(E) were applicable in this case. Doc. 59. First, the trial court found that


                                          -8-
Case Nos. 5-21-13 and 5-21-17


“the parent[s] ha[ve] failed continuously and repeatedly to substantially remedy the

conditions causing the child to be placed outside the child’s home.” Doc. 59,

quoting R.C. 2151.414(E)(1).

       [R.H.] and [B.G.Sr.] * * * had four objectives on their case plan
       in addition to visitation. Those four objectives included 1)
       maintaining a safe and stable home; 2) completing parent
       education; 3) completing gain assessments and 4) cooperating
       [with] the Developmental [D]isabilities and SSA service
       providers.

Doc. 59. The trial court found that the parents had found a home that was

“physically safe.” Doc. 59. Tyler Layton (“Layton”), a caseworker for Hancock

Job and Family Services, testified that, although R.H. and B.G.Sr. had lived in four

different residences since the CPSU had been involved with B.G.Jr., the house

where they were currently living was safe. Tr. 52, 56.

       {¶12} However, Layton testified that R.H. and B.G.Sr. lived with a person,

Stormy Heath (“Heath”), who concerned the CPSU because of her prior

involvement in an unrelated children’s services case. Tr. 52. Further, Karmen

Lauth (“Lauth”), a supervisor at Hancock County Job and Family Services,

explained that, in this prior case, there were issues with “domestic violence between

Ms. Heath and her former boyfriend.” Tr. 121. However, Lauth also stated that

Heath was no longer with this particular boyfriend. Tr. 122.

       {¶13} As to parenting education, Layton testified that R.H. and B.G.Sr. had

not completed the “parent education and home coaching regarding infants and


                                         -9-
Case Nos. 5-21-13 and 5-21-17


toddlers neglect issues and discipline.” Tr. 57-58. He also stated that the parents

had not completed the GAIN assessment to address any mental health or substance

abuse issues that she might have. Tr. 58. Layton then testified that R.H. and B.G.Sr.

had refused to cooperate with the Board of Developmental Disabilities or the Social

Security Administration. Tr. 58-59. He stated that the parents “have both been

outspoken in the fact that they do not need DD services, or SSA, for that matter.

They * * * have completely disregarded that, those services.” Tr. 59.

       {¶14} Second, the trial court found that “[b]oth parents suffer from an

intellectual disability.” Doc. 59. See R.C. 2151.414(E)(2). At the hearing, Morgan

Lehman (“Lehman”), a caseworker at the Harmony House supervised visitation

facility, testified that the parents struggled to change B.G.Jr.’s diapers during their

visits and did not know how to hold a baby. Tr. 21, 36, 39. Further, Layton testified

that R.H. did not know how to respond to B.G.Jr.’s cries; was inconsistent in

visiting; and was not bonded with the baby. Tr. 63, 65. Similarly, he testified that

B.G.Sr. had not bonded with the child; that B.G.Jr. would not stop crying with him;

and that he inconsistent in visitation. Tr. 65-66. However, neither parent, according

to Layton’s testimony, took advantage of the parenting education services that had

been offered to them. Tr. 57-58.

       {¶15} The trial court also noted that Lehman’s testimony indicated that R.H.

and B.G.Sr. were not able “to adequately parent during the infrequent visitations

that the parents attended.” Doc. 59. While the extent of their inability to care for

                                         -10-
Case Nos. 5-21-13 and 5-21-17


B.G.Jr. was unclear because they “refus[ed] to cooperate with services,” the trial

court found that the parents “remained steadfast in their position that they do not

need any help” and that “[i]t does not appear that the parents * * * will accept help

anytime soon.” Doc. 59.      For these reasons, the trial court found that R.H. and

B.G.Sr. were “unable to provide an adequate permanent home for the child” because

they each have an “intellectual disability.” Doc. 59.

       {¶16} Third, the trial court found that R.H. and B.G.Sr. have “demonstrated

a lack of commitment toward the child by failing to regularly support, visit, or

communicate with the child when able to do so * * *.” Doc. 59, quoting R.C.

2151.414(E)(4). Lehman testified that R.H. and B.G.Sr. did not consistently come

to visitation with B.G.Jr. and had three suspensions of visitation because of her

failure to attend visitation. Tr. 25. Layton also testified that R.H. and B.G.Sr. were

not consistent in their visitation, coming to only 54% of the visits. Tr. 85. He stated

that they had issues securing transportation but would not notify the CPSU of their

need for transportation until “the day of” their visitation appointment. Tr. 69. The

CPSU had informed them of various transportation services that could assist them.

Tr. 68. Based on these findings, the trial court concluded that B.G.Jr. could not “be

placed with his parents within a reasonable time and should not be placed with

them.” Doc. 59.

       {¶17} The trial court then considered whether the award of permanent

custody to the CPSU was in the child’s best interests under the five factors listed in

                                         -11-
Case Nos. 5-21-13 and 5-21-17


R.C. 2151.414(D)(1). Doc. 59. First, regarding B.G.Jr.’s interactions with his

parents, Lehman testified that B.G.Jr. cried throughout the supervised visits with his

parents and had to be removed repeatedly to address this. Tr. 19, 38. Layton also

testified that, when B.G.Jr. cries throughout their visitation, his parents do not

understand how to respond to or help him. Tr. 63.

       {¶18} Further, Lehman testified that B.G.Sr. and R.H. struggle to change

B.G.Jr.’s clothes and diapers. Tr. 37-38. On one occasion, B.G.Jr.’s head hit the

floor three times while R.H. was trying to change his diaper. Tr. 37. Based on this

testimony, the trial court concluded that

       [t]he parents have struggled to parent the child during the
       visitations. [B.G.Jr.] * * * often cries throughout his visits with
       his parents. Furthermore, the parents have been unable to keep
       [B.G.Jr.] * * * safe during visitations and allowed his head to hit
       the floor. The child is bonded with his foster parents and they
       often remain at the visitation center and calm [B.G.Jr.] * * * when
       he cannot be calmed during the visit with his parents.

Doc. 59, citing R.C. 2151.414(D)(1)(a).

       {¶19} Second, as to the wishes of the child, the trial court stated that B.G.Jr.

could not express his preferences as a one year old but did note that his guardian ad

litem had recommended that permanent custody be granted to the CPSU. Doc. 59,

citing R.C. 2151.414(D)(1)(b). See Doc. 56. Third, as to the child’s custodial

history, B.G.Jr. had been in the temporary custody of the CPSU since January of

2020. Doc. 1, 8. The trial court found that “[t]he parents have not progressed past

supervised visitations” and again noted that they “struggle to care for [B.G.Jr.’s] *

                                         -12-
Case Nos. 5-21-13 and 5-21-17


* * needs during the supervised visitations.”              Doc. 59, citing R.C.

2151.414(D)(1)(c).

       {¶20} Fourth, as to whether B.G.Jr. could obtain a secure placement without

granting the CPSU permanent custody, Layton affirmed that B.G.Jr. needed “a

legally-secure placement” and that this could not happen unless the CPSU received

permanent custody. Tr. 70. Leah Cole (“Cole”), B.G.Jr.’s guardian ad litem, stated

in her report that, “[e]xcept for a relatively short period (about two months),

[B.G.Sr. and R.H.] * * * had lived under the supervision and care of others.” Doc.

56. Cole testified that

       during their brief time of living on their own, they refused to work
       with their SSA providers and their waiver providers, which is
       part of what began this process and put their residence in
       jeopardy.

Tr. 127. She also testified that B.G.Sr. and R.H. have “told [her] * * * that they

don’t believe they need services from SSAs” and that they “have not complied with

case plan services.” Tr. 133. Layton similarly testified that B.G.Sr. and R.H. have

not progressed in their case plan. Tr. 49, 61, 66, 91. The trial court then concluded

that R.H. and B.G.Sr.

       failed to make the necessary changes in their life and appear
       steadfast in their refusal to accept help. Their current level of
       parenting results in visits that cause the child to cry
       uncontrollably and put his safety at risk.

Doc. 59, citing R.C. 2151.414(D)(1)(d). See also In re R.L., 9th Dist. Summit Nos.

27214 and 27233, 2014-Ohio-3117, ¶ 34 (stating that “although case plan

                                        -13-
Case Nos. 5-21-13 and 5-21-17


compliance may be relevant to a trial court’s best interest determination, it is not

dispositive of it”).

       {¶21} Further, Layton testified that the CPSU examined various kinship

placement options. Tr. 72. The CPSU looked into whether the child could be placed

with B.G.Sr.’s parents but found that B.G.Sr. has a “very volatile relationship” with

them that was “broken, beyond repair.” Tr. 72. Two other family members “opted

out as an option” because of their advanced aged. Tr. 73. The final kinship

placement option had a prior history with children’s services and, for that reason,

was not approved for a home study. Tr. 74.

       {¶22} Lauth testified that R.H. and B.G.Sr. wanted Heath to receive custody

of B.G.Jr. Tr. 114. See Tr. 143. However, Heath had no prior relationship or

connection with B.G.Jr. Tr. 114. Further, because of her history with children’s

services, Heath was not considered for a home study. Tr. 116-117. Further, Layton

testified that B.G.Jr. was bonded to his current foster parents. Tr. 76. The trial court

found that the factors in R.C. 2151.414(D)(1)(a), (c), and (d) indicated that a grant

of permanent custody to the CPSU was in B.G.Jr.’s best interests. Doc. 59.

       {¶23} However, R.H. and B.G.Sr. argue that the trial court cannot grant

permanent custody to the CPSU based on their “intellectual disabilities” alone.

R.H.’s Brief, 6. B.G.Sr.’s Brief, 12. They direct our attention to In re D.A. wherein

the Ohio Supreme Court held that, “[w]hen determining the best interest of a child

under R.C. 2151.414(D) at a permanent-custody hearing, a trial court may not base

                                         -14-
Case Nos. 5-21-13 and 5-21-17


its decision solely on the limited cognitive abilities of the parents.” In re D.A., 113

Ohio St.3d 88, 2007-Ohio-1105, 862 N.E.2d 829, at syllabus.

       {¶24} The case presently before this Court is distinguishable from In re D.A.

At the outset, we note that, “[i]n In re D.A., * * * the parents complied with every

aspect of their case plan except one, which the agency suspended * * *.” In re M.S.,

2d Dist. Clark No. 2008 CA 70, 2009-Ohio-3123, ¶ 43, citing In re D.A., ¶ 36.

Turning to the case before us, the record indicates that R.H. and B.G.Sr. “did not

comply with their case plan and progress enough in the case plan.” Tr. 49, 61, 66,

91, 133. See Doc. 56, 59. In re Cunningham Children, 3d Dist. Seneca Nos. 13-

08-27, 13-08-28, 13-08-29, and 13-08-30, 2008-Ohio-5938, ¶ 13; In re Kinkel, 5th

Dist. Stark No. 2006CA00358, 2007-Ohio-2322, ¶ 29. Thus, they failed to take the

steps that were necessary to remedy the issues that led to B.G.Jr. being removed

from their custody.

       {¶25} We also note that the record does not indicate that the trial court made

its decision to grant permanent custody solely on the basis of R.H. and B.G.Sr.’s

intellectual disabilities. See In re D.A. at ¶ 37. The trial court found that three

factors in R.C. 2151.414(D)(1) supported the conclusion that a grant of permanent

custody to the CPSU was in the child’s best interests. Doc. 59. In re M.N., 4th Dist.

Athens No. 08CA9, 2008-Ohio-4821, ¶ 23 (finding that, unlike in In re D.A., “the

trial court appropriately considered all of the best interest factors”). In particular,

the trial court emphasized the unwillingness of the parents to engage with the

                                         -15-
Case Nos. 5-21-13 and 5-21-17


services that would have given them the skills and assistance that they needed to

provide B.G.Jr. with a stable home. Doc. 59, citing R.C. 2151.414(D)(1)(d).

       {¶26} Further, the trial court found that R.H. and B.G.Sr. had failed to

progress beyond supervised visits; struggled to care for B.G.Jr. during their

visitation; and “put [B.G.Jr.’s] * * * safety at risk.” Doc. 59. In her Guardian ad

Litem report, Cole’s list of concerns included that R.H. and B.G.Sr. were “explosive

and volatile”; had “impaired decision-making”; and have “difficulty maintaining

hygiene.” Doc. 56. Cole’s report also stated the following:

       When given an opportunity to be independent, [B.G.Sr.] * * * and
       [R.H.] * * * lived in a substandard environment that include filth,
       rotting food, urine and feces, and bugs. They did not ask for or
       accept assistance when circumstances were at their worst. They
       refused service providers from the Lucas County Board of
       D[evelopmental] D[isabilities]. They were in the process of being
       evicted when a family member intervened.

Doc. 56. See Tr. 127. See Doc. 22. Thus, in this case, “objective evidence existed

to show that the statute was satisfied.” In re N.M., 2d Dist. Montgomery Nos. 26693

and 26719, 2016-Ohio-318, ¶ 30, quoting In re D.A., supra, at ¶ 37.

       {¶27} Having examined the evidence in the record, we conclude that R.H.

and B.G.Sr. have not demonstrated that the trial court’s decision to grant the CPSU

permanent custody of B.G.Jr. was against the manifest weight of the evidence.

There is competent, credible evidence in the record that supports the findings of the

trial court. Thus, R.H.’s first assignment of error is overruled, and B.G.Sr.’s first

assignment of error is overruled.

                                        -16-
Case Nos. 5-21-13 and 5-21-17


                  R.H. and B.G.Sr.’s Second Assignments of Error

       {¶28} R.H. and B.G.Sr. argue that the trial court erred in concluding that the

CPSU engaged in reasonable case planning and diligent efforts to reunite the family.

                                   Legal Standard

       {¶29} In the process of determining whether a child should be removed from

his or her home, the trial court

       [s]hall determine whether the public children services agency * *
       * that filed the complaint in the case, removed the child from
       home, has custody of the child, or will be given custody of the child
       has made reasonable efforts to prevent the removal of the child
       from the child’s home, to eliminate the continued removal of the
       child from the child’s home, or to make it possible for the child to
       return safely home. The agency shall have the burden of proving
       that it has made those reasonable efforts.

R.C. 2151.419(A)(1). In interpreting this provision, the Ohio Supreme Court held:

       R.C. 2151.419(A)(1) does not apply in a hearing on a motion for
       permanent custody filed pursuant to R.C. 2151.413. However,
       except for some narrowly defined statutory exceptions, the state
       must still make reasonable efforts to reunify the family during the
       child-custody proceedings prior to the termination of parental
       rights. If the agency has not established that reasonable efforts
       have been made prior to the hearing on a motion for permanent
       custody, then it must demonstrate such efforts at that time.

In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 43.

       Case plans are the tool that child protective service agencies use
       to facilitate the reunification of families who, for whatever reason,
       be it abuse, neglect or otherwise, have been temporarily
       separated. Case plans establish individual goals, concerns and the
       steps that the parent and agency will take in order to achieve
       reunification.


                                        -17-
Case Nos. 5-21-13 and 5-21-17


In re Evans, 3d Dist. Allen No. 1-01-75, 2001 WL 1333979, *3 (Oct. 30, 2001).

       ‘Agencies have an affirmative duty to diligently pursue efforts to
       achieve the goals in the case plan.’ [In re T.S., 3d Dist. Mercer
       Nos. 10-14-13, 10-14-14, and 10-14-15, 2015-Ohio-1184, ¶ 27],
       citing In re Evans at *3. ‘Nevertheless, the issue is not whether
       there was anything more that [the agency] could have done, but
       whether the [agency’s] case planning and efforts were reasonable
       and diligent under the circumstances of this case.’ [In re T.S.],
       quoting In re Leveck, [3d Dist. Hancock Nos. 5-02-52, 5-02-53.,
       and 5-02-54,] 2003-Ohio-1269, ¶ 10]. “‘Reasonable efforts’ does
       not mean all available efforts. Otherwise, there would always be
       an argument that one more additional service, no matter how
       remote, may have made reunification possible.” In re H.M.K., [3d
       Dist. Wyandot Nos. 16-12-15 and 16-12-16,] 2013-Ohio-4317, ¶ 95,
       quoting In re M.A.P., 12th Dist. Butler Nos. CA2012-08-164 and
       CA2012-08-165, 2013-Ohio-655, ¶ 47. ‘We also note that the
       statute provides that in determining whether reasonable efforts
       were made, the child’s health and safety is paramount.’ In re T.S.
       at ¶ 27, citing R.C. 2151.419(A)(1).

In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 25.

       {¶30} “We review under an abuse-of-discretion standard a trial court’s

finding that an agency made reasonable efforts toward reunification.” In re A.M. at

¶ 24. An abuse of discretion is not merely an error in judgment. Southern v. Scheu,

3d Dist. Shelby No. 17-17-16, 2018-Ohio-1440, ¶ 10. Rather, to constitute an abuse

of discretion, the trial court’s decision must be unreasonable, arbitrary, or

capricious. Schroeder v. Niese, 2016-Ohio-8397, 78 N.E.3d 339, ¶ 7 (3d Dist.).

                                   Legal Analysis

       {¶31} R.H. and B.G.Sr. argue that the CPSU did not accommodate their

“apparent cognitive restrictions” by fully explaining the objectives in the case plan.


                                        -18-
Case Nos. 5-21-13 and 5-21-17


R.H.’s Brief, 8. However, at the hearing, Layton testified that he discussed the

details of the case plan with the parents, saying “oftentimes, we would speak about

like kind of priority, although I knew they needed to get all of it done, we would

speak about what is the most important, * * * how to tackle the situation.” Tr. 101.

He affirmed that he “didn’t just hand them the case plan” but went over the case

plan with them multiple times. Tr. 101-102.

       {¶32} Further, Layton stated that he knew R.H. understood the case plan

because, after the CPSU filed its motion for permanent custody, she called him on

more than one occasion and

       actually went through all of her objectives on the phone * * *,
       angrily, explaining that she has done * * * objective one through
       whatever it may be.

       She was wrong in that, but she explained to me each objective,
       and that she’s safe and stable housed now, she is going to be taking
       parenting classes, they’re taking some counseling, and they’re
       doing their medicine, and they don’t need DD services.

Tr. 103. Layton testified that he explained to both R.H. and B.G.Sr. what was

expected of them. Tr. 103. Cole also testified that R.H. and B.G.Sr. “have relayed

to me very well what their case plan requires” and affirmed that they “understand

what is being expected of them * * *.” Tr. 135. She concluded by saying that her

“concern was that the services that they needed most, they were refusing * * *” and

that they demonstrated “a lack of interest * * *.” Tr. 139, 127.




                                        -19-
Case Nos. 5-21-13 and 5-21-17


       {¶33} Layton testified that the content of the case plan was fairly standard.

Tr. 89, 97. After he was questioned about why two parents with developmental

disabilities received a fairly standard case plan, he stated the following:

       The case plan was cultivated for the family based on what they
       were struggling with. I understand the cookie-cutter argument,
       but the reality of the situation is they were struggling with
       parenting techniques, skills, they were struggling with having safe
       and stable housing, and ultimately, they were struggling with med
       management and working with DD services. None of those things
       have been done completely.

Tr. 97. See Tr. 89-90. Layton testified that the CPSU made referrals for all of the

services that R.H. and B.G.Sr. needed. Tr. 67.

       {¶34} However, Cole testified that she had experience working with people

who had developmental disabilities, having been employed “in the MRDD field for

seven, eight years * * *.” Tr. 125-126, 135. She then testified that she was involved

in the formation of the case plan after the CPSU sought her input and had signed the

case plan in February of 2020. Tr. 136, 138. Further, the record indicates that many

of the case plan objectives that R.H. and B.G.Sr. refused to complete were generally

those that were geared towards helping them to manage their developmental

disabilities. Doc. 17. Tr. 58, 70, 139.

       {¶35} Having reviewed the materials in the record, we conclude that R.H.

and B.G.Sr. have not demonstrated that the trial court erred in finding that the CPSU

engaged in reasonable case planning and diligent efforts to reunite the family. The

evidence in the record does not contain any indication that the trial court abused its

                                          -20-
Case Nos. 5-21-13 and 5-21-17


discretion in reaching this conclusion. Doc. 56. As such, R.H.’s second assignment

of error is overruled, and B.G.Sr.’s second assignment of error is also overruled.

                                    Conclusion

       {¶36} Having found no error prejudicial to the appellants in the particulars

assigned and argued, the judgments of the Juvenile Division of the Hancock County

Court of Common Pleas are affirmed.

                                                               Judgments Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                        -21-